F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                             APR 27 1998
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                 Clerk


DEAN ALAN MILLER,

             Plaintiff-Appellant,
                                                         No. 97-3327
v.                                                     (Dist. of Kansas)
                                                    (D.C. No. 96-CV-3009)
ROBERT D. HANNIGAN, Warden,

             Defendant-Appellee.




                          ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Accordingly, we

honor the parties’ requests and order the cause submitted without oral argument.

      Dean A. Miller, proceeding    pro se , appeals the district court’s grant of

summary judgment in favor of Robert D. Hannigan, the Warden of the Hutchinson


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Correctional Facility. In his complaint, Miller alleged that his constitutional

rights were being violated by his exposure to environmental tobacco smoke

(“ETS”). In light of the fact that the Hutchinson facility had recently adopted a

smoking ban and the vague and conclusory nature of Miller’s allegations, the

district court concluded that no reasonable factfinder could conclude that

Hannigan was deliberately indifferent to Miller’s right to be free from exposure to

ETS. This court reviews a grant of summary judgment        de novo , applying the

same standards as the district court.   See Pietrowski v. Town of Dibble   , 134 F.2d

1006, 1008 (10th Cir. 1998).

       We have carefully reviewed the parties’ briefs on appeal, the district

court’s Memorandum and Order, and the entire record before this court. Based

upon that review, we conclude that the district court committed no reversible

error and AFFIRM for substantially those reasons set forth by the district court.

                                         ENTERED FOR THE COURT



                                         Michael R. Murphy
                                         Circuit Judge




                                           -2-